GOODWYN, Justice.
Arthur Sullivan filed a bill in the circuit court of Washington County, in equity, against Portia W. Marshburn, appellant, to quiet title to a 20-acre tract of land (Ei/2 of NE'54 of SEJ4 of Section 13, Township 6 North, Range 1 West) located in said county. The bill was filed pursuant to Code 1940, Tit. 7, § 1109. Appellant filed a cross-bill seeking similar relief and demanded a jury trial pursuant to Code 1940, Tit. 7, § 1112. The jury returned a verdict in favor of complainant on October 9, 1957. A final decree was rendered on said verdict on October 15, 1957. On November 6, 1957, appellant filed a motion for a new trial, which was overruled on December 12, 1957, after being regularly continued to that date. This appeal is from the final decree and also the decree overruling the motion for a new trial. The case was submitted here on October 31, 1959.
The complainant, Arthur Sullivan, having died after rendition of the final decree, the cause has been revived in the names of his heirs at law.
The only questions mentioned in appellant’s brief concern the sufficiency of the evidence to support the verdict of the jury, adverse rulings on the admission of evidence, the giving of written charges requested by the complainant, and the refusal of written charges requested by respondent-appellant. Since the motion for a new trial was not filed until after the final decree was rendered, none of these questions is presented for review. Wood v. Miller, 263 Ala. 499, 501-503, 83 So.2d 206; Woods v. Allison Lumber Company, 261 Ala. 286, 287, 74 So.2d 486; Owens v. Washington, 260 Ala. 198, 201, 202, 69 So.2d 694. Cf. Hill v. Cowart, 251 Ala. 260, 261, 37 So.2d 103; Karter v. East, 220 Ala. 511, 515, 125 So. 655. We have no alternative but to enter an order of affirmance.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and COLEMAN, JJ., concur.